the inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                must demonstrate the underlying facts by a preponderance of the
                evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We
                give deference to the district court's factual findings if they are supported
                by substantial evidence and not clearly wrong but review the court's
                application of the law to those facts de novo.   Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            At an evidentiary hearing, trial counsel testified that counsel
                to whom the case was originally assigned recognized the personal conflict
                and turned the file over without having done any work. Trial counsel
                further testified that she did not work at the public defender's office when
                it represented the victim, Bryant's case and the victim's case did not arise
                from the same set of facts and were not substantially related, her
                representation of Bryant was not limited by the office's duties to the
                victim as a former client, and she did not use any information from the
                victim's case during cross-examination of the victim because it was not
                admissible or because of a strategic decision. The district court concluded
                that there was no conflict of interest. We agree and conclude that the
                district court did not err by denying this claim.    See Clark v. State, 108
                Nev. 324, 326, 831 P.2d 1374, 1376 (1992) (explaining that a defendant
                must demonstrate "[a]n actual conflict of interest which adversely
                affect[ed] a lawyer's performance"); see also Cuyler v. Sullivan, 446 U.S.
                335, 348 (1980).
                            Second, Bryant claims that the district court erred by denying
                his claim that appellate counsel was ineffective for failing to challenge the
                deadly weapon enhancement. To prove ineffective assistance of appellate
                counsel, a petitioner must demonstrate that counsel's performance fell

SUPREME COURT
        OF
     NEVADA                                             2
(0) 1947A
                below an objective standard of reasonableness, and but for counsel's
                errors, the omitted issue would have had a reasonable probability of
                success on appeal.     Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102,
                1114 (1996).
                            The district court concluded that any argument by appellate
                counsel that the manner in which the beer bottle was used did not
                constitute a deadly weapon would have been futile as this court affirmed
                the sufficiency of the evidence pertaining to Bryant's conviction for battery
                with the use of a deadly weapon, and therefore counsel was not ineffective.
                See Bryant v. State, Docket No. 60060 (Order of Affirmance, September 13,
                2012). We conclude that the district court did not err by denying this
                claim, and we
                               ORDER the judgment of the district court AFFIRMED.




                                                                        C.J.



                                                                                           J.
                Pickering                                  Saitta


                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Keith C. Brower
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                           3
(0) 1947A